DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed November 22, 2021, has been fully considered and entered.  Accordingly, Claims 1-10 and 12-21 are pending in this application.  Claims 1, 7, 9, 10, 15, 17, and 20 have been amended.  Claims 1, 9, and 17 are independent claims.
 Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claim 1 and equivalent Independent Claims 9 and 17.  Specifically, the prior art does not disclose “separate the records into a key storage portion and a data storage portion, wherein the key storage portion includes at least one object, the data storage portion includes the remaining objects of the record, the key storage portion includes data absent from the data storage portion, and separation disjoins the key storage portion from the data storage portion.”
Ebiyama (PG Pub. No. 2015/0269171 A1), is directed to converting the data structure of a record of data so it can be converted between relational database schema and key-value schema (see Ebiyama, Abstract, paragraph [0005]).  However, Ebiyama does not contemplate storing the converted data in a disjoint manner as claimed in the instant application.
Jung (PG Pub. No. 2017/0206372 A1), discloses dividing a database table into one or more partitions based on data included in a particular column included in the table (see Jung, Abstract).  However, Jung contemplates remapping relational data into a KVS (see Jung, paragraph [0218]).  Accordingly, Jung does not separate the key and value portions of the record into disjoint storages.
Dependent Claims 2-8, 10, 12-16, and 18-21, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Jung (PG Pub. No. 2017/0206372 A1), which concerns, inter alia, dividing a table in a database into one or more partitions based on data included in a particular column included in the table.
Ebiyama (PG Pub. No. 2015/0269171 A1), which concerns, inter alia, reformatting data structures to convert database schema.
Li (PG Pub. No. 2019/0004726 A1), which concerns, Key-Value deduplication.
Kabra (PG Pub. No. 2018/0089233 A1), which concerns, deduplicating data records.
Akirav (PG Pub. No. 2013/0124468 A1), which concerns replicating deduplicated data.
Roth (PG Pub. No. 2018/0300489 A1), which concerns intelligent storage with cryptographic functionality.
Nucci (PG Pub. No. 2013/0290690 A1), which concerns, which concerns cloud based master data management.
Yasuda (PG Pub. No. 2015/0269086 A1), which concerns a storage system which achieves access with multiple keys.
Bidlack (PG Pub. No. 2009/0234826 A1), which concerns manipulation of inexact semi-structured data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        

















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161